                                                                                                                      FILED
         AO 450(GAS Rev 10/03)Judgment in a Civil Case                                                     H .g            iHT naiiRT


                                       United States District Coui;t„ ,,.p ,3^2:39
                                                 Southern District of Georgia
                                                                                                           CLERK
                                                                                                                      T.
                  AUGUSTIN REYES-BENITEZ


                                                                                 JUDGMENT IN A CIVIL CASE



                                            V.                                   CASE NUMBER: 5:l9-cv-I25

                  TRACY JOHNS




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
            □       has rendered its verdict.


                    Decision by Court This action came before the Court. The issues have been considered and a decision has been
                    rendered.



                    IT IS ORDERED AND ADJUDGED

                    that in accordance with the Order of this Court dated March 13, 2020; the Report and

                    Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court. Therefore, the

                    habeas petition is dismissed without prejudice, the Petitioner is Denied in forma pauperis status on

                    appeal. This civil action stands closed.




            Approved by
                        HO




                                                I 3 ,                          Scott L. Poff
            Date                                                               Clerk




                                                                               (By) ueputy Clerk
CAS Rev 10/1/03
